Citation Nr: 1205479	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  04-38 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a disability manifested by memory loss, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from June 1987 to September 1987 and from January 1991 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In December 2005, the Veteran provided testimony at a hearing before a Decision Review Officer of the RO.  A transcript of the proceeding is of record.

When the case was most recently before the Board in January 2010, it was remanded for additional development.  It has since returned to the Board for further appellate action.

It appears that the Veteran is requesting that his claim for service connection for a gastrointestinal disability be reopened.  This claim to reopen has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

Unfortunately, the case must again be remanded for further development.

Pursuant to the Board's January 2010 remand, the Veteran was afforded a VA psychiatric examination in July 2010.  The examiner found no evidence of a diagnosable mental disorder per the DSM-IV criteria other than his current sleep disturbance and short-term memory difficulties.  The examiner indicated that although the Veteran's insomnia and short-term memory problems did not occur during service, "there is at least some suggestive evidence that the cause of them involves his active duty time in Operation Desert Storm."  The examiner recommended that the Veteran undergo a sleep study to determine whether the Veteran has sleep apnea, and if he did, this could be the cause of his symptoms.  The examiner diagnosed the Veteran as having a sleep disorder, not otherwise specified, rule out sleep apnea.  

In July 2010, the Veteran was also afforded a VA neurological examination during which he was diagnosed as having mild memory loss.  The examiner indicated that the Veteran did not have any diagnosis of memory loss or other chronic brain condition.  He performed well during testing and previous examinations.  The examiner indicated that there was no evidence that the Veteran's mild memory loss is in any way related to his military service.  The examiner did not provide any rationale for this opinion.  

In April 2011, the Veteran was afforded a sleep study to determine whether he had sleep apnea, and if so, if it was related to his active service.  The results of the study revealed that the Veteran's symptoms did not meet the criteria for a diagnosis of obstructive sleep apnea.  The VA physician's assistant (PA) opined that because the Veteran did not have a sleep apnea diagnosis, there is no connection to his military service or that sleep apnea caused any memory loss or sleep problems.  He indicated, however, that other causes of the Veteran's claimed short-term memory loss and sleep problems have not been evaluated.  

The Veteran was afforded another VA examination in October 2011 by the same examiner who performed the July 2010 psychiatric examination.  He found that the Veteran's symptoms are related to the Veteran's sleep disturbance, but he was unclear as to the cause of the sleep disturbance.  The examiner opined that the Veteran's sleep disorder was not caused by any psychiatric problems, but caused some short-term memory problems.  The examiner found no evidence of any diagnosable mental disorder other than insomnia.  He opined, "with a high degree of confidence that the Veteran's short-term memory difficulties as noted and described here are not related to any psychiatric condition unless the ultimate diagnosis is a psychiatric based insomnia."  In addition, he opined that any memory problems are attributable to his sleep deprivation-either caused by sleep apnea or other non-psychiatric sleep disturbance.  The examiner noted that the Veteran was undergoing another sleep study in a month, and from what he understood, it would be a more enhanced study.  The examiner then stated that he could not provide a conclusive diagnosis for the Veteran's symptoms, rule-out insomnia, and that the Veteran's sleep disturbance may be organic in nature.  

The Board has reviewed the file and Virtual VA records, and has found no evidence of the sleep study that was to occur a month following the October 2011 VA examination.  Further, the Board finds that the July 2010 VA neurological examination was inadequate inasmuch as no rationale was provided by the registered nurse examining the Veteran.  The examiner who performed the July 2010 and October 2011 VA examinations indicated that the Veteran had a sleep disturbance, rule-out sleep apnea, and a possible organic reason for a sleep disturbance.  On multiple occasions, this VA examiner has attributed the Veteran's memory problems to sleep impairment.  None of the examinations conducted, however, opined as to whether the Veteran's sleep impairment, however characterized, was related to his military service or due to an undiagnosed illness or a medically unexplained multisymptom illness.  Thus, the Board finds that the Veteran's case must again be remanded to obtain the results of the most recent sleep study, and to reexamine the Veteran following receipt of the sleep study results to determine the etiology or his sleep impairment and memory problems.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should attempt to obtain any outstanding treatment records related to the Veteran's sleep disturbance and memory problems.  Specifically, an attempt should be made to obtain any records related to a sleep study performed after October 2011.

2.  Then, RO or the AMC should schedule the Veteran for a VA neurological examination by a physician with the appropriate expertise to determine whether the Veteran has any neurological disability that causes either sleep impairment or memory problems.  The claims folder must be made available to and be reviewed by the examiner.

Any indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.

The examiner should determine whether the Veteran's sleep disturbance and memory loss are due to known clinical diagnoses.  If so, the examiner should render an opinion as to whether there is a 50 percent or better probability that such disability is etiologically related to the Veteran's active duty service.  

The supporting rationale for all opinions expressed must be provided.  

3.  Then, the Veteran's claims file, including any sleep studies after October 2011, should be forwarded to the examiner who performed the July 2010 and October 2011 VA psychiatric examinations.  

The claims folder must be made available to and be reviewed by the examiner, and any indicated studies should be performed.  

The examiner should determine whether the Veteran's sleep disturbance and memory loss are due to known clinical diagnoses.  If so, the examiner should render an opinion as to whether there is a 50 percent or better probability that such disability is etiologically related to the Veteran's active duty service.  
 
The rationale for each opinion expressed must also be provided. 

If the previous examiner is unavailable, the claims folder should be forwarded to a physician with the appropriate expertise to determine the nature and etiology of the Veteran's sleep impairment with memory loss.  The reviewer should be requested to review the claims folder and provide the required opinions cited above, with supporting rationale.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

